Case 3:18-cv-00966-SMY Document 138 Filed 11/08/19 Page 1 of 3 Page ID #1301



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
                  Plaintiff,           )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD ) CASE NO. 3:18-CV-966-SMY-MAB
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
                  Defendants.          )

 DEFENDANT WORLD WRESTLING ENTERTAINMENT, INC.’S JOINDER IN TAKE-
  TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC., 2K SPORTS, INC., AND
  VISUAL CONCEPTS ENTERTAINMENT’S MOTION FOR SUMMARY JUDGMENT

        On October 23, 2018, Defendant World Wrestling Entertainment, Inc. (“WWE”) filed a

 motion to dismiss Plaintiff’s First Amended Complaint (Doc. No. 91), along with a

 memorandum of law in support thereof (Doc. No. 92), because this Court lacks personal

 jurisdiction over WWE. WWE files this joinder in the motion for summary judgment filed by

 Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts

 Entertainment (the “Take-Two Defendants’ Motion for Summary Judgment”) intending to

 preserve all such arguments as set forth in WWE’s pending motion to dismiss. In the event that

 WWE’s motion to dismiss is denied, WWE hereby moves this Court in the alternative for an

 order pursuant to Rule 56 of the Federal Rules of Civil Procedure on all claims set forth in

 Plaintiff’s First Amended Complaint by incorporating and joining in the Take-Two Defendants’

 Motion for Summary Judgment.
Case 3:18-cv-00966-SMY Document 138 Filed 11/08/19 Page 2 of 3 Page ID #1302



Dated: November 8, 2019          Respectfully submitted,

                                 /s/ Curtis B. Krasik
                                 Jerry S. McDevitt (admitted pro hac vice)
                                 Curtis B. Krasik (admitted pro hac vice)
                                 K&L GATES LLP
                                 K&L Gates Center
                                 210 Sixth Avenue
                                 Pittsburgh, PA 15222
                                 412.355.6500
                                 jerry.mcdevitt@klgates.com
                                 curtis.krasik@klgates.com


                                 Michael J. Nester (#02037211)
                                 Donovan Rose Nester P.C.
                                 15 North 1st Street, Suite A
                                 Belleville, Illinois 62220
                                 Telephone: (618) 212-6500
                                 mnester@drnpc.com

                                 Attorneys for Defendant World Wrestling
                                 Entertainment, Inc.




                                     2
Case 3:18-cv-00966-SMY Document 138 Filed 11/08/19 Page 3 of 3 Page ID #1303



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2019, I electronically filed the foregoing Joinder in
Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts
Entertainment’s Motion for Summary Judgment with the Clerk of Court using the CM/ECF
system, which will send notification of such filing to the following:

                      Anthony G. Simon               asimon@simonlawpc.com
                      Anthony R. Friedman            afriedman@simonlawpc.com
                      R. Seth Crompton               scrimpton@allfela.com

                                      Attorneys for Plaintiff

                      Dale M. Cendali                dale.cendali@kirkland.com
                      Joshua L. Simmons              joshua.simmons@kirkland.com

 Attorneys for Defendants 2K Games, Inc., 2K Sports, Inc., Take-Two Interactive Software, Inc.,
              Visual Concepts Entertainment, Yuke’s Co. Ltd., and Yuke’s LA, Inc.



                                                     _ /s/ Curtis B. Krasik        ________
                                                     Curtis B. Krasik (pro hac vice)
                                                     K&L GATES LLP
                                                     K&L Gates Center
                                                     210 Sixth Avenue
                                                     Pittsburgh, PA 15222
                                                     Phone: (412) 355-6500
                                                     Email: curtis.krasik@klgates.com

                                                     Attorney for Defendant World Wrestling
                                                     Entertainment, Inc.




                                                3
